Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Linda M Vierra and George Chen on 10/27/2020.

The application has been amended as follows: 

1.	(Currently Amended) A system comprising:
one or more processors; and
one or more non-transitory computer-readable media storing computing instructions configured to run on the one or more processors and perform:
determining a set of questions associated with a campaign by extracting text from one or more advertisements;
receiving one or more online activities of a user;
generating vector embedding of the one or more online activities of the user as input vectors for a probability model, where an output of the probability model comprises a respective relevance probability associated with each question in [[a]] the set of questions based on the one or more online activities of the user;
storing one or more previous responses to a first question of the set of questions in a user profile of the user;
receiving a search query from a search entered into a user interface of a computing device by the user;
determining a second question from the set of questions to present to the user by:
evaluating, at least in part, the user profile of the user;
evaluating [[the]] one or more previous responses stored in the user profile of the user for the search query to prevent presenting the first question from the set of questions more than once to 
evaluating the search query;
conducting an evaluation of one or more user actions during a current browse session of the user; and
selecting the second question from the set of questions;
wherein selecting the second question comprises:
selecting a first-type question when a percentage of completion of the user profile is above a first predetermined threshold, wherein the first-type question comprises an item attribute; and
selecting a second-type question when the percentage of completion of the user profile is below the first predetermined threshold, wherein the second-type question comprises an item category; 
determining a confidence score associated with the second question, wherein the confidence score is based at least in part on (1) the respective relevance probability associated with the second question and (2) the evaluation of the one or more user actions; and
when the confidence score associated with the second question exceeds a second predetermined threshold, presenting the second question to the user via the user interface based on the percentage of completion of the user profile of the user.

2.	(Currently Amended) The system of claim 1, wherein:
the one or more user actions comprise at least one of: 
one or more other search queries by the user; 
one or more item clicks by the user; 
one or more items added-to-cart by the user; or 
one or more item purchases by the user


9.	(Currently Amended) The system of claim 1, wherein:
the probability model comprises a deep neural network



10.	(Currently Amended) A method comprising:
determining a set of questions associated with a campaign by extracting text from one or more advertisements;
receiving one or more online activities of a user;
generating vector embedding of the one or more online activities of the user as input vectors for a probability model, where an output of the probability model comprises a respective relevance probability associated with each question in [[a]] the set of questions based on the one or more online activities of the user;
storing  one or more previous responses to a first question of the set of questions in a user profile of the user;
receiving, using a processor, a search query from a search by the user;
determining, using the processor, a second question from the set of questions to present to the user by:
evaluating, at least in part, the user profile of the user;
evaluating [[the]] one or more previous responses stored in the user profile of the user for the search query to prevent presenting the first question from the set of questions more than once to 
evaluating the search query; 
conducting an evaluation of one or more user actions during a current browse session of the user; and
selecting the second question from the set of questions; 
wherein selecting the second question comprises:
selecting a first-type question when a percentage of completion of the user profile is above a first predetermined threshold, wherein the first-type question comprises an item attribute; and
selecting a second-type question when the percentage of completion of the user profile is below the first predetermined threshold, wherein the second-type question comprises an item category; 
determining a confidence score associated with the second question, wherein the confidence score is based at least in part on (1) the respective relevance probability associated with the second question and (2) the evaluation of the one or more user actions; and
when the confidence score associated with the second question exceeds a second predetermined threshold, presenting, using the processor, the second question to the user via the user interface based on the percentage of completion of the user profile of the user.

11.	(Currently Amended) The method of claim 10, wherein:
the one or more user actions comprise at least one of: 
one or more other search queries by the user; 
one or more item clicks by the user; 
one or more items added-to-cart by the user; or 
one or more item purchases by the user



18.	(Currently Amended) The method of claim 10, wherein: 

the probability model comprises a deep neural network.

19.	(Currently Amended) A method comprising:
determining, using a processor, a set of questions associated with a campaign by extracting text from one or more advertisements;
receiving one or more online activities of a user;
generating vector embedding of the one or more online activities of the user as input vectors for a probability model, where an output of the probability model comprises a respective relevance probability associated with each question in the set of questions based on the one or more online activities of the user;
storing one or more previous responses to a first question of the set of questions in a user profile of the user;
determining, using the processor, a second question from the set of questions to present to the user by:
evaluating, at least in part, the user profile of the user; 
evaluating [[the]] one or more previous responses stored in the user profile of the user for the search query to prevent presenting the first question from the set of questions more than once to 
evaluating a search query from the user; 
conducting an evaluation of one or more user actions during a current browse session of the user; and
selecting the second question from the set of questions; 
wherein selecting the second question comprises:
selecting a first-type question when a percentage of completion of the user profile is above a predetermined threshold, wherein the first-type question comprises an item attribute; and
selecting a second-type question when the percentage of completion of the user profile is below the predetermined threshold, wherein the second-type question comprises an item category; 
determining a confidence score associated with the second question, wherein the confidence score is based at least in part on (1) the respective relevance probability associated with the second question and (2) the evaluation of the one or more user actions; and
when the confidence score associated with the second question exceeds a second predetermined threshold, presenting, using the processor, the second question to the user via the user interface based on the percentage of completion of the user profile of the user.
	Claims 1-20 are allowable over prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571)272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAREK ELCHANTI/Primary Examiner, Art Unit 3621